ORDER
PER CURIAM:
Tanner Bailey appeals his conviction following a jury trial for possession of a controlled substance and sentence of seven years in prison. Bailey argues the trial court plainly erred in admitting marijuana and all evidence regarding its discovery and seizure in violation of his Fourth Amendment right to be free from unreasonable search because the consent to search the residence was allegedly invalid (1) as the product of a pretextual stop and (2) because Tristin Chavez, who gave the consent, was not a resident of the home and lacked authority to consent to the search. Because a published opinion would be of no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).